Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 161-164, 166-167, 170-175, 177, 179-195 and 212 are currently pending.
Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
 A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
          With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
          The abstract of the disclosure fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b). The examiner suggests incorporating the structure of formula (IV-I) into the abstract, to overcome this objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 161-164, 166-167, 170-175, 177, 179-195 and 212 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 161, 166, 167, 188, 189, 190 and 192 claim "an isomer” of the compound.  The term includes structural isomers which are isomers having the same empirical formula but different structures unrelated to the formula described in the claims. One of ordinary skill in the art would not be able to determine the scope of the compounds included in these claims. 
Claim 164 depends of claim 162 which recites that Y1 is -P(O)(Rd). However, claim 164 recites that Y1 is different from what is in claim 162.  There is insufficient antecedent basis for the Y1 limitations in claim 164.
Claim 167 is ambiguous because it refers to compound numbers without description of what these are. Claim 167 is indefinite for failing to particularly point out what is included or excluded by the claim language. Claims must be complete in themselves and incorporation into claims by express reference to the specification is permitted only in exceptional circumstances (MPEP2173.05(s)).  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  It is improper for claims to refer to subject matter not contained therein, even if the subject matter is contained in the specification.  MPEP 2173.05(r).
In claims 192 and 193 it is not clear what is meant by 
    PNG
    media_image1.png
    26
    82
    media_image1.png
    Greyscale
.
Claim 195 recites “one or more residues of claim 161”. However, claim 161 has a compound of Formula (VI-I). There is lack of antecedent basis for this recitation in the claim. Applicant could recite “one or more residues of a compound of Formula (VI-I) of claim 161”.
Claim 212 recites “implanting a sensor of claim 161”. There is lack of antecedent basis for this recitation in the claim.
The dependent claims are rejected for the same issues.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 164 and 194 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 164 depends of claim 162 which recites that Y1 is -P(O)(Rd). However, claim 164 recites that Y1 is different from what is in claim 162. Claim 164 does not further limit the subject matter of claim 162. Claim 194 does not limit the subject matter of claim 161 because a composition without more is exactly as claimed in claim 161. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 161-162, 164, 167, 170-172, 174-175, 177, 179-187, 190-191, 194-195 and 212 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,494,385. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds, compositions and method as claimed in the rejected claims were covered by claims 1-30 of the patent. The patented claims describe compounds that anticipate the rejected claims. See the compounds at columns 343 and 339 of the patent. Additionally, particular compounds of the rejected claims, such as the second compound of claims 190-191, are obvious over the patented claims 2 and 16 in combination. In another example, compound 
    PNG
    media_image2.png
    164
    225
    media_image2.png
    Greyscale
of claims 190-191 is obvious over the patented compound of column 351 further in view of claim 3, etc. 

Claims 161-162, 164, 167, 170-172, 174-175, 177, 179-187, 194-195 and 212 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-12 and 14-20 of U.S. Patent No. 10,717,751. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds, compositions and method as claimed in the rejected claims were covered by claims 1-8, 11-12 and 14-20 of the patent. 
Furthermore, what is covered by the patented claims was exemplified in the Examples of the patent. It would have been prima facie obvious to one of ordinary skill in the art to select the compound Examples 27, 42, 54, 55 and others which read on the instant claims, from the disclosure of the invention claimed in the patent since these are the embodiments that provide support to and fall within the scope of the claims of the patent. 
This rejection is proper under MPEP 804 II. B. 2. (a):
Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because ONLY "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).


Claims 161-162, 164, 167, 170-172, 174-175, 177, 179-187, 190, 191, 194-195 and 212 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 90-95, 97-98, 100-111 of copending Application No. 16/883,355 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant was covered by the claims of the reference application. 
The reference application teaches compounds of Examples 20, 21, 27, 37, 42, 46-47, 49, 51-55, 57-58, 60, 64, 77, 81 and others as a representation of what is claimed at claims 90-95, 97-98, 100-111 of the reference application. Such examples were prepared and tested. These are particular embodiments of the invention claimed in the reference application which also show the preferred definitions for the variables and substituents.
The subject matter of instant claims 161-162, 164, 167, 170-172, 174-175, 177, 179-187, 190, 191, 194-195 and 212 substantially overlaps with the subject matter claimed in the reference application, particularly, with the compounds covered under claims 97 and 98 of the reference application. It would have been obvious to select compound examples that read on reference claims 97 and 98 from the disclosure of the invention claimed in the reference application since these are the embodiments that provide support to and fall within the scope of the claims of the reference application
This rejection is proper under MPEP 804 II. B. 2. (a):
Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because ONLY "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objection-Warning
Applicant is advised that should claim 161 be found allowable, claim 194 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).---Claim 194 covers exactly the same subject matter of claim 161 without a further limitation.
Conclusion
Claims 161-164, 166-167, 170-175, 177, 179-195 and 212 are rejected. No claim is in condition for allowance. The claims could be allowed after solving all the issues described above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/
Primary Examiner, Art Unit 1626